               Case 1:18-cv-00912-JPW Document 152 Filed 10/12/20 Page 1 of 3




2000 Market Street, Suite 2300, Philadelphia, PA 19103
(215) 575-2600 Fax (215) 575-0856

Direct Dial: (215) 575-2871
Email: jpgonzales@mdwcg.com


                                           October 12, 2020

The Honorable Jennifer P. Wilson
United States District Court for the Middle District of Pennsylvania
Ronald Reagan Federal Building & U.S. Courthouse
228 Walnut Street
P.O. Box 983
Harrisburg, PA 17108

        RE: Melissa Dyann-Penn vs. Galen Detweiler, Bradley Engle and City of
            York
            Docket No.: USDC for the Middle District of Pennsylvania, Civil Action
                        No. 18-00912
            Our File    20021.00305

Dear Judge Wilson:

       Please permit this letter to provide an outline to the Court of objections on behalf of
Defendant with respect to certain exhibits identified byPlaintiff in her Pre-Trial Memorandum
as a follow up to our off-the-record discussion at the Final Pre-Trial Conference. In addition,
Defendant wishes to address some final housekeeping/general issues.

       Defendant objects to the following plaintiff’s exhibits:

       P1     Concrete slab, 6”x6”x4”.

        Plaintiff apparently intends to show the jury a concrete slab, that was not removed from
the scene of the incident, but apparently created for purposes of trial. This exhibit should be
precluded pursuant to Fed.R.Evid. 401 as it is not relevant to any issue in this case and will not
assist the jury in understanding the facts of the case. A jury can readily understand and evaluate
a concrete sidewalk. Moreover, it should be precluded pursuant to Rule 403.
                   Case 1:18-cv-00912-JPW Document 152 Filed 10/12/20 Page 2 of 3

Judge Jennifer P. Wilson
October 12, 2020
Page 2
_____________________________________________________


        P2       Three industrial red bricks.

       Again, apparently plaintiff intends to bring into the courtroom three actual red bricks.
However, these bricks are not the same as those used on the wall of the building against which
Officer Detweiler attempted to arrest plaintiff. For the same reason as the sidewalk sample,
these should be precluded.

        P28      Labeled “viral video of assault”.

       Although the Court has previously ruled that the Facebook video of the incident is
admissible, defendant objects to the wording that is overlaid on the video which states, “that’s a
cop fighting a girl.” This amounts to inadmissible hearsay pursuant to Rule 801 and violates
Rule 403.

       P31 This exhibit is entitled, “Powerpoint done by Dr. Cantu, assessing plaintiff’s brain
injury and explaining the function and consequences of a traumatic brain injury.”

       This 23 page Powerpoint, contains documents and materials that were not previously
produced in discovery or attached to Dr. Cantu’s report. Moreover, the various slides do not
accurately reflect the plaintiff’s alleged injuries or medical conditions, and many contain
phrases that are speculative in nature and do not assert opinions “to a reasonable degree of
medical certainty”, but include terms such as “may”. In addition, one slide actually contains
reference to CTE, which no doctor, including Dr. Cantu, has diagnosed plaintiff as suffering
from. Finally, the Powerpoint also contains information beyond the scope of Dr. Cantu’s expert
report.

        P38      “Demonstrative infographic”, PDF

      This exhibit portrays a diagram of an iceberg with various words and phrases. It should
be precluded because it is not relevant to any issue in the case and is unfairly prejudicial.
Moreover, it contains a claim for lost wages, which Plaintiff’s counsel represented at Plaintiff’s
deposition, she was not pursuing.

        P40      Plaintiff’s journal entries, July 2017, post incident.

      This exhibit is a typed journal plaintiff produced in discovery, and amounts to
inadmissible hearsay pursuant to Rule 801. Moreover, the journal contains hearsay within
hearsay when referencing statements allegedly made by non-parties, such as the Sheriffs
deputies.

        P43      City of York, PA Police Department – PWC and MVR policy.

      It appears that plaintiff is going to attempt to introduce evidence that Officer Detweiler
did not have a body camera and the City of York did not preserve his in car dash camera. While
                     Case 1:18-cv-00912-JPW Document 152 Filed 10/12/20 Page 3 of 3

Judge Jennifer P. Wilson
October 12, 2020
Page 3
_____________________________________________________


this may have been arguably relevant to plaintiff’s Monell claim against the City, it has no
bearing on the use of force by Officer Detweiler. He did not decide whether to be issued a body
camera, that decision is made by the City. Moreover, the preservation of the car camera video,
assuming that it existed, was the responsibility of the City, not Officer Detweiler. Subjecting
him to cross-examination and/or introduction of this policy at trial is not relevant to any issue
in this case, and is unfairly prejudicial in violation of Fed. R. Evid. 403.

      In addition to the specific exhibits defendant objects to, there are some general issues that
defendant wishes to address with the Court.

        - Introduction of Race into the trial. Defendant is concerned that Plaintiff’s counsel will
          attempt to introduce race into the case. This is not a 14th Amendment Equal
          Protection claim. The motivation of defendant in using force is irrelevant to any claim
          asserted by plaintiff. Any attempt to introduce race, or other recent high profile cases
          should be precluded as irrelevant and unfairly prejudicial.

             - Plaintiff’s liability expert. Based upon the Court’s rulings, Margo Frasier’s
             testimony will be limited and she cannot opine on the ultimate legal issue of whether
             Officer Detweiler’s use of force was reasonable, nor on any issues related to
             Plaintiff’s Monell claim. However, when reviewing Ms. Frasier’s report, her opinions
             have all been precluded by the Court’s ruling, except for Opinion #5. Each of the
             other 12 opinions expressed in her report specifically refer to issues that have been
             precluded, including opinions relevant only to Plaintiff’s Monell claim: #2 – 4, and
             opinions as to the ultimate legal issue: #1, 6 – 13.

        Thank you for your attention to this matter.

                                                        Respectfully yours,




                                                        John P. Gonzales

JPG:jg

cc:     Leticia C. Chavez-Freed, Esquire (leticia@chavez-freedlaw.com)
        Donald B. Hoyt, Esquire (psiebert@yorkcity.org)
LEGAL/133182489.v1
